Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 comprises the following recitation: 
a master device configured to transmit commands for each destination which is a slave device to process a command;
the slave device including a plurality of command processing regions respectively corresponding to the destinations;

With respect to the limitation “the slave device including a plurality of command processing regions”, no mention or discussion of a “region” is made outside of brief mentions in Abstract and Summary section of the Specification.

It is further unclear if the claimed “each destination” is referring to each of the Slave IP’s S0-Sn, as discussed in the Specification.



Claim 1 further claims “when respective time stamp values of the compared commands are the same or substantially the same as each other”. No bounds are provided for the term “substantially similar” from which to compare prior art against. The Specification does not define “substantially similar” and therefore prior art cannot be properly compared to determine if the time stamps are substantially similar or not.

Claims 7 and 14 comprises the same “substantially the same” claim language and is therefore rejected in the same manner.

-	The Examiner suggests amending Claims 1, 6, 7 to more clearly define the slave(s), destination(s), provide a bounds for the “substantially similar” limitation, and address the lack of support for the claimed “regions”.

-	For examination purposes, the Examiner will interpret the “substantially the same” limitations to simply be “the same”, or “equal”. Further, the Examiner will interpret the masters to transmit commands for a plurality of slave devices, or to a single slave with a plurality of addressable memory spaces.

Per Claim 13, it is unclear how the limitation “commands are deemed inappropriate for selecting from the commands” is to be interpreted. The level that a command is “inappropriate” for being used for command selection is vague and doesn’t define a basis for comparing against the prior art.

-	The Examiner suggests amending the claim to further define “inappropriate”, as is done in dependent claim 14. For examination purposes, the Examiner will interpret the limitations of claim 14 to define what “inappropriate” means with respect to claim 13. However, appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 9 should be amended as follows: “when the commands was received” should read “when the commands are received”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Line 2 should be amended as follows: “is configured to selects” should read “is configured to select”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeloka et al. U.S. PGPUB No. 2014/0019655 in view of Rodriguez et al. U.S. PGPUB No. 2007/0174529.

Per Claim 1, Jeloka discloses:
a data processing apparatus (integrated circuit 2), comprising:
a master device (source(s) 4) configured to transmit commands for each destination which is a slave device to process a command (Paragraphs 45 and 46, Figure 1; destination(s) 8);
the slave device including a plurality of command processing regions respectively corresponding to the destinations (Paragraph 45, Figure 1; destination(s) 8);
and a controller configured to relay communication between the master device and the slave device (interconnection circuitry 6),
wherein the controller assigns time stamp value to the commands as an initial value when the commands was received by the controller and increment the time stamp value every command arbitration cycle (Paragraph 47, Figure 2; p-bit first arbitration parameter 10 may take the form of a time stamp value which is maintained and updated in respect of the arbitration performed.),
selects a command having a largest time stamp value among the commands by comparing commands every command arbitration cycle (Paragraphs 50-52, Figures 3 and 4; Numeral 34 discloses that arbitration circuity compares time stamp values of requests and selects a lower time stamp valued request as the arbitration winner (numerals 36 and 38).),
stores a command selection history of each comparison of commands (Paragraphs 47 and 51; the “second arbitration parameter 12” is a value representing which of the signal inputs has least recently been granted access to the signal output. Therefore, this qualifies as a “store of a command selection history” since the value is directly indicative of whether a command previously won an arbitration or not.),
selects the command based on a command selection history corresponding to the compared commands when respective time stamp values of the compared commands are the same or substantially the same as each other (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Jeloka does not specifically disclose the commands that are arbitrated as “having different destinations”, as claimed.

However, Rodriguez similarly discloses arbitrating among a plurality of requests/commands (Paragraphs 15-27, Figure 2), and further teaches a FIFO queues for storing each command (Paragraph 12; This will lead to “older” commands/requests being granted earlier, similar to Jeloka’s timestamping parameter.), where each destination may have its own queue (Paragraph 11).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the arbitration techniques of Jeloka by arbitrating among commands having different destinations, as taught by Rodriguez, because it ensures that specific destinations are not being starved from access.

Per Claim 5, Jeloka discloses the data processing apparatus of claim 1, wherein the controller is configured to selects a command having a largest time stamp value among the commands (Paragraphs 47 and 52, Figure 4 numeral 38; The claimed “largest time stamp” is logically equivalent to Jeloka’s “lowest time stamp”.).

Jeloka does not specifically disclose a “tournament manner” for the arbitration of commands/requests. 

However, Rodriguez teaches a hierarchical arbitration scheme (Paragraphs 15-27).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeloka by using a hierarchical arbitration scheme as taught by Rodriguez, because it allows for Rodriguez: Paragraphs 11, 16, and 20).

Per Claim 6, Jeloka discloses:
a data processing apparatus (integrated circuit 2), comprising:
a master device (source(s) 4) configured to transmit commands for destinations (Paragraphs 45 and 46, Figure 1; destination(s) 8);
a slave device including a plurality of command processing regions respectively corresponding to the destinations (Paragraph 45, Figure 1; destination(s) 8);
and a controller configured to relay communication between the master device and the slave device (interconnection circuitry 6),
wherein the controller includes: a time stamp setter configured to assign time stamp values to each of the commands as an initial value when the commands was received by the controller; a counter configured to increment the time stamp value every command arbitration cycle (Paragraphs 44-47, 50, 53, and 54,; Figures 2, 3, and 5; Jeloka discloses first arbitration parameter 10 which equates to a time-stamp and further teaches of incrementing said time-stamp at numeral 28 of Figure 3. This value parameter is created and maintained by arbitration circuitry 6/44.);
and selecting an arbitration winner based on the time stamp values, the scheduler selecting a command based on a command selection history of a previous command arbitration cycle (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Jeloka does not specifically teach: a command register configured to store time stamp-assigned commands according to an arrival order; and a scheduler configured to classify the time stamp-assigned commands according to the destinations and based on the arrival order. 
Paragraphs 15-27, Figure 2), and further teaches a FIFO queues for storing each command (Paragraph 12; This will lead to “older” commands/requests being granted earlier, similar to Jeloka’s timestamping parameter.), where each destination may have its own queue (Paragraph 11).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the arbitration techniques of Jeloka by arbitrating among commands having different destinations, as taught by Rodriguez, because it ensures that specific destinations are not being starved from access.

Per Claim 7, Jeloka discloses the data processing apparatus of claim 6, wherein the scheduler selects the command based on the command selection history when time stamp values of two or more of the leading commands are the same or substantially the same as each other (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.), and wherein the scheduler selects, based on the command selection history, a command of a destination, the destination not corresponding to a destination of a command selected in the previous command arbitration cycle (Paragraph 47; Least recently granted parameter value).
Per Claim 8, Jeloka does not disclose hierarchical arbitration as claimed, but does teach feeding back a selection result to the arbiter in order to establish an arbitration history that can be used to shape future arbitration decisions (Paragraphs 47, 50, and 51, Figure 3; update LRG values).

However, Rodriguez teaches a scheduler includes a plurality of comparison stages (Figures 2-4), and each of the comparison stages includes a comparison circuit configured to select any one of commands having different destinations in response to Paragraphs 11, 12, and 15-27).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the arbitration techniques of Jeloka by arbitrating among commands having different destinations, as taught by Rodriguez, because it ensures that specific destinations are not being starved from access.

Per Claim 12, please refer to the above rejection of independent claim 1, as the claims are substantially similar (different embodiments) and the application of references is equally applicable.

Per Claim 13, Jeloka discloses the method of claim 12, wherein the command is selected based on the command selection history of the previous command arbitration cycle when use of the stamp values of two or more of the leading commands are deemed inappropriate for selecting from the commands (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).

Per Claim 14, Jeloka discloses the method of claim 13, wherein the stamp values of two or more of the leading commands are deemed inappropriate criterion for selecting from the commands when the stamp values of two or more of the leading commands are the same or substantially the same as each other (Paragraphs 47 and 52, Figure 4 numerals 36 [Wingdings font/0xE0] 40 and 42; When more than one signal have the same time stamp value, then the LRG values are used to break the tie for arbitration.).Per Claim 15, Jeloka discloses the method of claim 13, wherein selecting the command when the time stamp values are the same as each other includes selecting, based on the command selection history, a command of a destination for which a command was not selected in the previous command arbitration cycle (Paragraphs 47 and 51; the “second arbitration parameter 12” is a value representing which of the signal inputs has least recently been granted access to the signal output. Therefore, this qualifies as a “store of a command selection history” since the value is directly indicative of whether a command previously won an arbitration or not.).Per Claim 16, please refer to the above rejection of claims 1, 5, and 8, as the limitations are substantially similar and have been previously discussed. 
*	*	*	*	*	*	*

Claims 2, 3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeloka et al. U.S. PGPUB No. 2014/0019655 in view of Rodriguez et al. U.S. PGPUB No. 2007/0174529 in further view of Chen et al. U.S. PGPUB No. 2011/0208887.

Per Claims 2, 9, and 17, Jeloka discloses the data processing apparatus of claim 1, wherein the controller is configured to select the command based on the respective time stamp values of the compared commands and the command selection history corresponding to the compared commands (Paragraphs 47-52, Figures 3 and 4; lowest time stamp and LRG value).

Jeloka does not specifically disclose making a determination over the validity of a command, as claimed.

However, Chen similarly teaches arbitrating among a plurality of requests/commands with a time stamp being a deciding factor in deciding an arbitration winner (Paragraphs 19, 25, and 28; Wait timer field 260 parameter is similar to the time stamp parameter of Jeloka.) Chen further teaches a request field 210 that may be used to confirm that a request/command is valid (Paragraphs 19, 20, and 31, Figure 5 numeral 510).


Per Claims 3, 10, and 18 please refer to the above rejection of Claims 2 and 9, as the limitations are substantially similar and the motivation of ensuring a valid command/request is granted is equally applicable.  

Allowable Subject Matter
Claims 4, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Per Claims 4, 11, and 19, the prior art of record does not teach discarding a comparison result of a current comparison stage without transmitting the comparison result of the current comparison stage to next comparison stage when the compared commands are invalid. 

Chen (U.S. PGPUB No. 2011/0208887) teachings multi-stage arbitration (Figure 4), as well a request field 210 that may be considered to represent a “valid bit” for conveying the validity of a request. However, Chen does not specifically teach discarding the comparison result of an arbitration stage when the commands/requests are deemed “invalid”. Chen further teaches that a winning request may not be granted in a case where the requested resource is currently occupied. However, this does not equate to not propagating a comparison result from a first stage to a second stage.

U.S. PGPUB No. 2009/0055566 (hereafter Reinig) discloses a hierarchical arbitration system where a request may be discarded from a future arbitration stage in order to avoid a “double request” scenario (Paragraph 65). However, this does not read upon the limitations of claim 4, when considered in combination with the limitations of interceding independent claim 1.
-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
-	The prior art made of record but not relied upon in the Examiner’s rejections is provided as being pertinent to the applicant’s disclosure for comprising various teachings, including hierarchical arbitration and/or timestamping of commands/requests.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2185